Case: 14-20630      Document: 00513252633         Page: 1    Date Filed: 10/29/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                     Fifth Circuit

                                                                               FILED
                                                                          October 29, 2015
                                      No. 14-20630
                                                                            Lyle W. Cayce
                                                                                 Clerk
JOINT HEIRS FELLOWSHIP CHURCH; HOUSTON’S FIRST CHURCH OF
GOD; FAITH OUTREACH INTERNATIONAL CENTER,

               Plaintiffs - Appellants

v.

HUGH C. AKIN; TOM HARRISON; JIM CLANCY; PAUL W. HOBBY; BOB
LONG; WILHELMINA DELCO; TOM RAMSAY; CHASE UNTERMEYER;
NATALIA ASHLEY, In Her Official Capacity As Executive Director Of The
Texas Ethics Commission,

               Defendants - Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:14-CV-125


Before JONES, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Three churches sued the executive director and members of the Texas
Ethics      Commission,      in    their    official   capacities,     challenging      the
constitutionality of eight provisions of the Texas Election Code. The churches



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20630    Document: 00513252633      Page: 2   Date Filed: 10/29/2015



                                  No. 14-20630
sought declaratory and injunctive relief.    The district court dismissed the
churches’ claims regarding three provisions for lack of standing and granted
summary judgment for the defendants on the other five provisions. In this
appeal, the churches challenge only the district court’s determination that they
lacked standing to challenge Sections 253.094(b) and 253.096. We AFFIRM.


              FACTUAL AND PROCEDURAL BACKGROUND
      Joint Heirs Fellowship Church and Houston’s First Church of God are
incorporated churches in Houston, Texas.         Faith Outreach International
Center is an incorporated church in San Antonio, Texas. All three churches
desire to become involved in efforts to recall elected officials in Houston and
San Antonio who supported city ordinances that are contrary to the churches’
religious beliefs and which they believe violate freedom of religion and speech.
      Before initiating any efforts to support the recall election, the churches
filed suit against the Texas Ethics Commission, the entity charged with
enforcing the Texas Election Code. TEX. GOV’T. CODE ANN. § 571.061(a)(3).
The churches challenged the constitutionality of eight provisions of the
Election Code, which can be grouped into three categories:          (1) Sections
253.094(a), 253.094(b), and 253.096, governing corporate contributions to
political committees generally and in the context of recall elections and other
measures; (2) Section 251.001 generally, its subsection (12), and Section
253.031(b), defining “political committee” and requiring appointment of a
treasurer; and (3) Sections 251.001(2) and 251.001(6), defining “contribution”
and “expenditure.”
      The churches claimed that these provisions prevented them from
engaging in the following recall efforts:
         (a) Circulating recall petitions,
         (b) Submitting recall petitions,

                                        2
    Case: 14-20630    Document: 00513252633     Page: 3   Date Filed: 10/29/2015



                                 No. 14-20630
         (c) Obtaining signatures and support for recall petitions or in
             opposition to recall petitions,
         (d) Promoting recall efforts in communications to the public,
             including but not limited to the posting of information on the
             Plaintiffs’ websites, church communications, bulletins, in the
             media, in interviews, and in other communications,
         (e) Encouraging others to circulate, support, or oppose recall
             petitions,
         (f) Utilizing or providing facilities, equipment, supplies, or personnel
             to assist in the signing and circulation of recall petitions and in
             connection with recall petitions,
         (g) Notifying the public that recall petitions are available for signing
             at their churches or other locations,
         (h) Raising and spending funds in support of recall petitions or in
             opposition to recall petitions,
         (i) Sending out emails and other communications to church members
             and to the public encouraging them to get involved in matters
             regarding recall petitions, including, without limitation,
             circulating and signing recall petitions,
         (j) Speaking from the pulpit and other venues in support of or in
             opposition to recall efforts,
         (k) Coordinat[ing] with the two other Plaintiff churches in this
             matter, and with other individuals and organizations, for the
             principal purpose of circulating and submitting recall petitions
             and otherwise advocating recalls, including through the raising
             and spending of funds, and the other actions mentioned above,
         (l) Contribut[ing] funds from their regular budget to support the
             recall or other measures-only efforts. Also, when raising funds for
             a recall effort or a measures-only effort, they intend to inform
             potential contributors that the funds will be used in connection
             with the recall effort or measures-only effort,
         (m) Doing any of the above activities in connection with a measures-
             only issue in addition to recall petition matters.
      Both sides filed motions for summary judgment.          The Commission
primarily argued that the churches lacked standing to bring their claims. In
the Commission’s view, the churches could not show that any of their activities
were prohibited by the Commission’s enforcement of the Texas Election Code
in light of this court’s precedent. The churches, though, argued that the text
of this Code prohibits their activities, giving them standing, and that they were
                                          3
    Case: 14-20630    Document: 00513252633     Page: 4   Date Filed: 10/29/2015



                                 No. 14-20630
entitled to summary judgment on the unconstitutionality of the Code
provisions under precedent from our circuit and the Supreme Court.
      The district court dismissed the churches’ challenges to Sections
253.094(a), 253.094(b), and 253.096 for lack of standing and granted summary
judgment to the Commission on the remainder of the provisions the churches
challenged. On appeal, the churches do not challenge any part of the district
court’s decision other than its conclusion that they had no standing regarding
Sections 253.094(b) and 253.096.


                                 DISCUSSION
      “As a jurisdictional matter, standing is a question of law that we review
de novo.” Cole v. Gen. Motors Corp., 484 F.3d 717, 721 (5th Cir. 2007). “The
requirement that a claimant have standing is an essential and unchanging
part of the case-or-controversy requirement of Article III.” National Fed’n of
the Blind of Tex., Inc. v. Abbott, 647 F.3d 202, 208 (5th Cir. 2011) (quotation
marks omitted). To establish a case or controversy under Article III, a plaintiff
must show: (1) he has “suffered an injury in fact”; (2) the injury is “fairly
traceable” to the actions of the defendant; and (3) the injury will likely be
redressed by a favorable ruling. Lujan v. Defenders of Wildlife, 504 U.S. 555,
560–61 (1992). The injury in fact must be “actual or imminent, not conjectural
or hypothetical.” Id. at 560. (quotation marks omitted). In a case of pre-
enforcement review, such as this one, there is injury in fact “[w]hen the
plaintiff has alleged an intention to engage in a course of conduct arguably
affected with a constitutional interest, but proscribed by a statute, and there
exists a credible threat of prosecution.” Babbitt v. United Farm Workers Nat’l.
Union, 442 U.S. 289, 298 (1979). The churches have the burden to show
standing. National Fed’n of the Blind, 647 F.3d at 209.


                                       4
    Case: 14-20630     Document: 00513252633      Page: 5   Date Filed: 10/29/2015



                                  No. 14-20630
      The central question before us is whether the churches have shown a
credible threat that the Commission will enforce either Section 253.094(b) or
Section 253.096. We will consider the churches’ standing as to each section.
      I.    Section 253.094(b)
      Section 253.094(b) states: “A corporation or labor organization may not
make a political contribution in connection with a recall election, including the
circulation and submission of a petition to call an election.” TEX. ELEC. CODE
ANN. § 253.094(b).
      The churches claim their proposed activities violate this provision. We
can dismiss one concern quickly: Any proposed activities that are conducted by
one church independently of another, such as one pastor’s speaking from the
pulpit or one church’s emailing its members, are expenditures and not subject
to Section 253.094(b), which regulates contributions. Id. § 251.001(3), (7), (8).
      As for the churches’ intention to coordinate with one another to support
recall efforts, the district court held that such coordination would cause them
to be deemed a political committee. See id. § 251.001(12). The churches did
not appeal the district court’s determination that they would be deemed a
political committee or that the statutory requirements that thereby apply are
constitutional.   See id. §§ 252.001, 253.031(b).      We do not review those
unchallenged holdings.
      Because the churches’ joint efforts make them a political committee,
their spending funds in support of those efforts to recall elected officials
qualifies as a “political contribution.” That is because a “political contribution”
includes a “contribution,” the latter being defined as “a direct or indirect
transfer of money, goods, services, or any other thing of value,” to a political
committee in support of a recall election. See id. § 251.001(2), (3), (5), (19)
(relevant definitions). Therefore, when the churches spend funds in their joint
effort to support recall efforts, they are making a “political contribution”
                                        5
    Case: 14-20630     Document: 00513252633      Page: 6    Date Filed: 10/29/2015



                                  No. 14-20630
because they are giving money or a thing of value to their deemed political
committee for use in support of the recall measure. As the churches point out,
“political contributions” by corporations in recall elections appear to be
prohibited by Section 253.094(b).
      Despite this statutory language, the Commission has consistently taken
the position, as asserted in its appellate brief, that in light of our precedent, it
cannot and does not enforce Section 253.094(b) “to prohibit Plaintiffs, or any
other corporation in Texas, from making ‘political contributions’ to entities
registered as direct-campaign-expenditure-only political committees.” Such a
committee does not “use its political contributions to make political
contributions to any candidate for elective office, officeholder, or political
committee that makes a political contribution to a candidate or officeholder.”
1 TEX. ADMIN. CODE ANN. § 22.5.
      In the earlier of our decisions that guide the Commission in this area,
both of which interpreted Section 253.094(a), we joined three other circuits in
holding that corporations cannot be banned or limited from contributing to
wholly independent political committees. See Texans for Free Enter. v. Tex.
Ethics Comm’n, 732 F.3d 535, 537–38 (5th Cir. 2013).              A corporation’s
contribution to a wholly independent political committee, just like a
corporation’s independent advocacy on its own behalf, does not threaten the
state’s interest in combating apparent or actual corruption.            Id.   In a
subsequent decision, we held that Texas can constitutionally ban corporate
contributions to political committees that engage in independent expenditures
and also contribute to candidates. See Catholic Leadership Coal. of Tex. v.
Reisman, 764 F.3d 409, 444–45 (5th Cir. 2014). These decisions restrain the
Commission’s enforcement of the Election Code. There is no evidence that the
Commission is failing to apply our interpretations. Indeed, the Commission
has consistently stated that the churches do not violate the Election Code if
                                         6
    Case: 14-20630    Document: 00513252633     Page: 7   Date Filed: 10/29/2015



                                 No. 14-20630
their proposed activities are wholly independent from a candidate, officeholder,
or committee that contributes to a candidate or officeholder.
      The churches still argue that they are not in the clear from possible
Commission enforcement action. They make broad assertions that they intend
to coordinate with other individuals and organizations interested in supporting
the recall effort. Such coordination, the churches argue, might be deemed
contributions to committees that contribute to candidates. As the district court
concluded, such imprecise claims cannot be tested against the standards
established by our precedents. They were properly dismissed.
      Moreover, under a fair construction of the churches’ position in the
district court, they never asserted an intent to contribute to committees that
supported candidates.     They asserted quite the contrary.      The churches
consistently argued that they could not qualify as a direct-campaign-
expenditure-only committee because they would make contributions to other
political committees rather than just making direct campaign expenditures.
Making contributions, though, is not the problem.         For direct-campaign-
expenditure-only committees, a problem under the Election Code arises when
contributions are made to candidates or to committees that contribute to
candidates. 1 TEX. ADMIN. CODE ANN. § 22.5. It was only in the churches’ reply
brief and at oral argument that they stated a desire to contribute to political
committees that support candidates. This position was never presented to the
district court.   An issue not fairly presented to the district court is not
preserved for appeal. See Simon v. United States, 891 F.2d 1154, 1158 (5th
Cir. 1990).
      The parties dispute whether the permanent injunction entered by the
district court after our opinion in Texans for Free Enterprise covers Section
253.094(b). These arguments are inapposite. Regardless of the applicability
of the injunction, the churches cannot show a credible threat of enforcement by
                                       7
    Case: 14-20630     Document: 00513252633     Page: 8   Date Filed: 10/29/2015



                                  No. 14-20630
the Commission because of this court’s precedents. They clearly apply even if
not reduced to an injunction.
      Credible threats obviously include situations in which the statute has
already been enforced against a plaintiff. See Hill v. City of Houston, 789 F.2d
1103, 1107 (5th Cir. 1986). We have held that a credible threat of enforcement
also exists when an agency issued an advisory opinion on the relevant statute’s
meaning, intended enforcement, and recently enforced the statute against
another party. See Center for Individual Freedom v. Carmouche, 449 F.3d 655,
660–61 (5th Cir. 2006). The churches have not shown any similar actions by
the Commission. The churches instead rely on a case from 2012, predating
Texans for Free Enterprise, where an El Paso mayor sued a church and its
pastor for supporting recall efforts. Cook v. Tom Brown Ministries, 385 S.W.3d
592 (Tex. App.—El Paso 2012, pet. denied). Nothing in the Election Code
allows the Commission to prevent private parties from bringing such lawsuits;
indeed, the Election Code authorizes such suits.        TEX. ELEC. CODE ANN.
§ 273.081. The possibility of private litigation does not constitute a credible
threat of enforcement by the Commission.
      The churches find the very existence of the statute to be a credible threat
of its enforcement. The churches are trying too hard to claim injury. The
Commission has consistently proclaimed that it will not enforce Section
253.094(b) to prohibit the churches’ proposed activities because, as it must, it
abides by our decisions on the constitutional application of the Election Code.
“A judicial construction of a statute is an authoritative statement of what the
statute meant before as well as after the decision of the case giving rise to that
construction.” Rivers v. Roadway Exp., Inc., 511 U.S. 298, 312–13 (1994)
(emphasis added).      Accordingly, our interpretation of the constitutional
application of certain sections of the Election Code guides the Commission’s
enforcement of the Election Code as a whole. The Commission affirms that it
                                        8
    Case: 14-20630    Document: 00513252633      Page: 9   Date Filed: 10/29/2015



                                  No. 14-20630
does not enforce the Election Code provisions regulating corporate
contributions, including Section 253.094(b), contrary to the limits expressed in
Texans for Free Enterprise and Catholic Leadership Coalition. The churches
cannot point to any action by the Commission that indicates otherwise. Thus,
the churches cannot show a credible threat of enforcement on these facts.
      II.   Section 253.096
      The churches claim that if we enjoin Section 253.094(b) and declare it
unconstitutional, Section 253.096 would then apply to their recall efforts and
is also unconstitutional.     Because the churches do not have standing to
challenge Section 253.094(b), we do not reach this argument.
      AFFIRMED.




                                       9